Citation Nr: 1754788	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-12 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a certificate of eligibility for specially adapted housing.

2.  Entitlement to a certificate of eligibility for a special home adaptation grant.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to December 1974.  
These matters come before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied entitlement to certificates of eligibility for specially adapted housing and a special home adaptation grant.  

The Veteran requested a Board hearing before a Veterans Law Judge in Washington, DC on his April 2013 substantive appeal (VA Form 9).  He withdrew his hearing request in August 2016 (see August 2016 hearing election form).

The Board notes that, in April 2013 the VA Greater Los Angeles Healthcare System issued a statement of the case (SOC) pertaining to the issue of entitlement to non-medically indicated equipment.  Also, in a September 2016 rating decision, the RO denied the Veteran's claims for increased ratings for depressive disorder not otherwise specified (NOS); posttraumatic headaches; a right ankle strain and contusion; visual impairment of the left eye, due to head injury, with bilateral cataracts; and a left arm laceration.  In October 2016, the Veteran filed a notice of disagreement.  An SOC was issued in October 2017 (which listed the increased rating issues adjudicated in the September 2016 rating decision, but also included the issue of entitlement to an increased rating for a laceration to the abdomen).  The Veteran did not submit a substantive appeal following the April 2013 and October 2017 SOCs and the issues listed in these SOCs have not been certified to the Board for appellate review (via a VA Form 8, Certification of Appeal).  Hence, these issues are not before the Board.  

As for the matter of representation, the Board notes that, while the Veteran previously was represented by a private attorney in November 2017, the Veteran granted a power-of-attorney in favor of the California Department of Veterans Affairs with regard to the claim on appeal.  The Board recognizes the change in representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c), (d) (2017).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

A review of the claims file reflects that there are potentially pertinent records outstanding.  Under these circumstances, coupled with the recent change in representation, and, in consideration thereof, the Board finds that a remand is warranted.

In particular, an April 2013 letter from the Social Security Administration (SSA) reflects that the Veteran was in receipt of SSA disability benefits for an unspecified disability.  It is unclear as to when the Veteran filed his claim(s) for SSA benefits.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if potentially relevant.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").  The records related to the Veteran's claim(s) for SSA benefits have not yet been associated with the file and may be relevant to the issues on appeal.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for disability and/or supplemental security income benefits, including any medical records relied upon to make the decision(s). 
All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

2.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records from the VA Greater Los Angeles Healthcare System dated since August 2017; 

(b)  all records from the VA Central California Health Care System dated since April 2014; and 

(c)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  If any benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




